DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kannisto et al. (US 2020/0297026), and further in view of Gao et al. (US 2015/0020818).
Regarding claim 1, 5-6, 8-10, 11, 15,  Kannisto teaches a liquid oral composition, comprising: water in an amount of about 40% by weight or higher (40% to 60% moisture content [0062]), based on total weight of the composition, a flavoring agent or an active ingredient or both a flavoring agent and an active ingredient (30 % to about 80 % by weight of the particulate non - tobacco material) [0074]), and one or more additional components selected from the group consisting of sweeteners, humectants, and alkali metal salts, and is configured for oral use, and wherein the one or more additional components comprises (i) at least one alkali metal salt selected from sodium bicarbonate (suitable pH adjusting agents are sodium carbonate, sodium hydroxide, potassium hydroxide, potassium carbonate, sodium carbonate, sodium bicarbonate and magnesium carbonate [0101]) (iii) at least one humectant (humectants were added [0168]). Kannisto further teaches optionally a tobacco material is added in and / or after any of the foregoing steps [0027]. Kannisto does not explicitly teach that the composition comprise a sugar alcohol such as sorbitol, artificial sweetener, humectant such as propylene glycol. However Gao (directed to a liquid oral composition) discloses methods and systems for stabilizing nicotine and incorporating nicotine into one or more oral products (abstract) comprising a variety of synthetic and/or natural sweeteners can be used as in the diluent or added separately to an oral product…mannitol or manna Sugar sorbitol ord-sorbite or d-sobitol [0024], Suitable humectants include propylene glycol [0022]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the invention of Kannisto to include the sugar alcohol of Gao because it has been held that combining prior art elements according to known products to yield predictable results is prima facie case obvious (See MPEP § 2143I (A)).  Regarding the limitation directed to the water activity, as no further guidance is given in the claim and the prior art composition teaches the claimed composition, the prior art composition is considered to have the same physical properties such as water activity.  
Regarding claim 2-3, Kannisto teaches wherein the one or more additional components selected from the group consisting of sweeteners, humectants, and alkali metal salts are present in a total amount of about 30% by weight or higher and total amount of about 35% by weight or higher, based on total weight of the composition (Table 8b: Sample 7 water and humectants 45.98% [0074]).
Regarding claim 4, Kannisto teaches wherein the one or more additional components selected from the group consisting of sweeteners, humectants, and alkali metal salts are present in a total amount of about 40% by weight or higher, based on total weight of the composition (Table 8b: Sample 7 water and humectants 45.98%).
Regarding claim 12, Kannisto teaches the active ingredient is selected from the group consisting of a nicotine component. (The moist filling material may comprise within the range of from about 1.0 % to about 10 % by weight of the nicotine source [0052]).
Regarding claim 13, Kannisto teaches about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the composition (The moist filling material may comprise within the range of from about 1.0 % to about 10 % by weight of the nicotine source [0087]).
Regarding claim 14, Kannisto teaches wherein the composition is substantially free of tobacco material, excluding any nicotine component present (the oral pouched nicotine product described herein may be free from tobacco material, i.e. comprises (0 wt % of tobacco material [0111]).
Regarding claim 16-17, Kannisto teaches wherein the composition has a pH of about 7 to about 9 (8.0 to about 9.0 such as a pH within the range of from about 8.3 to about 8.7 [0099]).
Regarding claim 18 limitation of “the composition is adapted for spraying into the oral cavity” is a product by process type limitation which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, thus will not be given patentable weight.
Regarding claim 19-20, Kannisto in view of Gao hereinafter modified Kannisto discloses comprising: 
about 40 to about 60% by weight water (40% to 60% moisture content [0062]); 
about 10 to about 20% by weight of one or more humectants (Table 8b: Sample 7 water and humectants 45.98%); 
about 0.001 to about 10% by weight of one or more active ingredients, flavoring agents, or combinations thereof and about 0.001 to about 10% by weight of an active ingredient selected from the group consisting of a nicotine component (Kannisto: The moist filling material may comprise within the range of from about 1.0 % to about 10 % by weight of the nicotine source [0087]), 
about 3 to about 10% by weight of one or more alkali metal salts (Kannisto: 1.0% to about 10% w/w, based on the total weight of the moist filling material, of a salt [0108]) Overlapping ranges are prima facie evidence of obviousness (See MPEP § 2144.05I)
 about 20 to about 30% by weight of one or more sugar alcohols (Strickland; Table AB1, Tobacco tab teaches 32.11% sweetener).
Regarding the claim limitation of “water activity (Aw) of about 0.70 to about 0.85”, as no further guidance is given in the claim and the prior art composition teaches the claimed composition, the prior art composition is considered to have the same physical properties such as water activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747         

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715